EXHIBIT 10.1
 
CÜR MEDIA, INC.
 
FIRST AMENDMENT TO
 
2014 EQUITY INCENTIVE PLAN
 
 
Pursuant to Sections 4(a) and 12(b)(i) of the CÜR Media, Inc. 2014 Equity
Incentive Plan (the “Plan”), the Board of Directors hereby amends the Plan as
set forth below. Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the meaning given to them in the Plan.
 
1.  Subsection 6(a) of the Plan is amended in its entirety to read as follows:
 
“(a)           Plan Reserve.  An aggregate of Four Million Two Hundred Fifty
Thousand (4,250,000) Shares are reserved for issuance under this Plan, all of
which may be issued as any form of Award; provided, however, that Awards for a
maximum of Four Hundred Thousand (400,000) Shares may be granted during the
first twelve (12) months following the Effective Date of this Plan to Tom
Brophy, the Company’s intended President and Chief Executive Officer.”
 
2.  All other terms and provisions of the Plan shall remain in full force and
effect.
 
IN WITNESS WHEREOF, this First Amendment has been executed by order of the Board
of Directors of CÜR Media, Inc. as of April 21, 2014.
 

  CÜR MEDIA, INC.            
By:
/s/ Thomas Brophy       Name: Thomas Brophy       Title: Chief Executive Officer
         

 
                                               
 
 


 

